DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Amendments to the specification filed 05/06/2022 is acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 5,500,635) in view of Schuver et al. (Pub. No. US 2003/0009907).
With respect to claims 1, Mott discloses a light-up speed sensing shoe apparatus (210, 710, 810, etc., see figures 1-24) comprising: a shoe body (upper 214, etc.); an outsole (sole-and-heel 212, etc.) coupled to the shoe body; an insole (liner 834, see figure 16) coupled to the outsole (212, 812, etc.) within the shoe body; an impact sensor (piezoelectric impact sensor 218 comprised of a sheet or layer of polymeric piezoelectric material) coupled within the outsole (see figures 15-17A), the impact sensor detecting a speed at which a wearer is running (as the wearer of the shoe 210 walks, runs, jogs or moves, the piezoelectric impact sensor 218 produces a pulse of electrical energy each time the sole 216 of the sole and heel structure 212 impacts the ground, i.e. at each step or stride of the wearer, by virtue of the piezoelectric effect); a microprocessor (microprocessor can be included in the circuitry to provide preprogrammed control of the light emitting devices or to evaluate the input from the impact sensing element and then light the appropriate light emitting device or devices or to control the information displayed on the information display device) coupled within the outsole, the microprocessor being in operational communication with the impact sensor (the microprocessor can sense the actual pace by using the impacts sensed by the piezoelectric impact sensor); a battery (impact sensor 218 is electrically connected to a circuit 220 which contains a battery pack 222) coupled within the outsole, the battery being in operational communication with the microprocessor; and a plurality of lights coupled to the outsole, the plurality of lights being in operational communication with the microprocessor (shoe can be provided with numerous light-emitting devices, one or more impact sensing elements, a temperature sensor and appropriate circuitry to process the impact and temperature information. This information is then used to light appropriate light-emitting devices such as to display a bar graph of temperature or force of impact, to light or flash individual light-emitting devices or to activate an information display device). Mott discloses that a light unit 840 can be incorporated into the proximal end 830 of the shoe 810. Mott does not appear to disclose the outsole having a translucent section, the translucent section being an elongated obround shape extending from a lateral side of the outsole to a medial side of the outsole, the translucent section being positioned upwardly spaced from and parallel to a bottom of said outsole; and the plurality of lights being coupled within the outsole adjacent to and extending spaced along the translucent section. Schuver discloses an outsole having a translucent section (footwear 150 has a front 156 and a back 158 with the front 156 having a window portion 160 and the back 158 having a window portion 162. The window portions 160 and 162 may be constructed of a transparent or translucent material. The window portions 160 and 162 allow for viewing into the interior of the footwear 150), the translucent section (window 162, see figures 5 & 7) being an elongated obround shape extending from a lateral side of the outsole to a medial side of the outsole, the translucent section (window 162) being positioned upwardly spaced from and parallel to a bottom of said outsole (see figures 5 & 7). Therefore, it would have been obvious to one of ordinary skill in the art to provide a translucent section to the footwear of Mott, wherein the translucent section being an elongated obround shape extending from a lateral side of the outsole to a medial side of the outsole, the translucent section being positioned upwardly spaced from and parallel to a bottom of said outsole and as taught by Schuver to allow for viewing into the interior of the footwear. The plurality of lights of Mott/Schuver are coupled within the outsole and can be adjacent to and extending spaced along the translucent section.
With respect to claim 2, figure 13 of Mott/Schuver discloses that the impact sensor (piezoelectric sensor 718) being coupled proximate a toe portion of the outsole.
With respect to claim 3, Mott/Schuver discloses the light-up speed sensing shoe apparatus further comprising the outsole (see figures 15-16) having an outer face and an inner face (foot contacting surface), the inner face having a sensor cavity and a battery cavity; the impact sensor being coupled within the sensor cavity and the battery being coupled within the battery cavity; the insole being removably disposed within the shoe body (Referring to FIGS. 15 and 16, a piezoelectric impact sensor 818 is located in the proximal end 830 of the heel and covered by the heel cushion or liner 834. The sensor 818 is electrically connected to an electronics capsule 850 located in the midsole 812. The electronics capsule 850 may be mounted in any orientation in addition to the orientation shown. This electronics capsule contains the circuitry and battery pack required to process the signal generated by impacts on sensor 818. When a signal is generated by sensor 818 of sufficient magnitude to be detected by the circuitry of the capsule 850, this circuitry turns on LED 826 which is electrically connected to the capsule 850 via leads 828).
With respect to claim 6, the combination of Mott/Schuver discloses the light-up speed sensing shoe further comprising the outsole having a heel portion extending up the shoe body, the translucent section being within the heel portion.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mott /Schuver and as applied to claims 1-3 and 6 and further in view of Campbell (Pub. No. US 2018/0213879). 
With respect to claim 4, Mott/Schuver as modified above discloses all the limitations of the claims except for a transceiver coupled within the outsole, the transceiver being in operational communication with the microprocessor and being configured to be in operational communication with an app on a smartphone. Campbell discloses an article of footwear that includes a controller to receive communications from the wireless device, and/or to send information to the app on the wireless device. The controller may include elements to carry out its function. For example, the controller may include a receiver/transmitter, transceiver, and/or antenna for communicating with the wireless device. The controller may include " smart" technology such as a microprocessor, etc. to process and execute the instructions, information, and/or signal received from the control unit or wireless unit or the information received from the vibration device. As another example, the controller may be connected respectively by one or more wires (and/or other transmitters or carriers) to the one or more devices of an article of footwear to transmit instructions/information to the device and/or to receive information from them. Therefore, it would have been obvious to one of ordinary skill in the art to provide a transceiver to the shoe apparatus of Mott/Schuver as taught by Campbell to receive communications from the wireless device, and/or to send information to the app on the wireless device.
With respect to claim 8, Mott/Schuver as modified above discloses a light-up speed sensing shoe apparatus (210, etc. see figures 1-24) comprising: a shoe body (upper 214, etc.); an outsole (combination of sole 816 and midsole 812, etc.) coupled to the shoe body (upper 814, see figure 15), the outsole having an outer face (ground contacting face) and an inner face (foot contacting face, see figures 16-16A), the inner face having a sensor cavity and a battery cavity (Referring to FIGS. 15 and 16, a piezoelectric impact sensor 818 is located in the proximal end 830 of the heel and covered by the heel cushion or liner 834. The sensor 818 is electrically connected to an electronics capsule 850 located in the midsole 812. The electronics capsule 850 may be mounted in any orientation in addition to the orientation shown. This electronics capsule contains the circuitry and battery pack required to process the signal generated by impacts on sensor 818), the sensor cavity being positioned proximal a toe portion of the outsole (see figure 13), the outsole having a heel portion extending up the shoe body; and a translucent section within the heel portion (as modified by Schuver), the translucent section being elongated obround shape extending from a lateral side of the outsole to a medial side of the outsole (as modified by Schuver), the translucent section being positioned upwardly spaced from and parallel to a bottom of said outsole (as modified by Schuver); an insole (liner 834) coupled to the outsole, the insole being removably disposed within the shoe body (see figure 16); an impact sensor (818) coupled within the outsole (see figures 15-16A), the impact sensor being coupled within the sensor cavity, the impact sensor detecting a speed at which a wearer is running (the microprocessor can sense the actual pace by using the impacts sensed by the piezoelectric impact sensor); a microprocessor (780, etc.) coupled within the outsole, the microprocessor being in operational communication with the impact sensor (one or more input sensors, such as one or more piezoelectric impact sensors, and/or a temperature sensor, interface circuitry to connect these sensors to a microprocessor, a microprocessor to process the information and to then, via output control circuitry, to control various output devices; information display devices such as an LCD, light emitting devices such as one or more LED's or sound emitting devices. In addition to processing information from the input sensors, the microprocessor can provide preprogrammed control of the various output devices); a battery (a unitary sole-and-heel structure, with at least the battery, the circuit and the light-emitting device disposed in or molded into the heel part of the structure) coupled within the outsole, the battery being coupled within the battery cavity and in operational communication with the microprocessor; and a plurality of lights coupled to the outsole, the plurality of lights (a shoe containing an impact-sensing element made from polymeric piezoelectric material, a battery, a light-emitting device, and a circuit connected to the impact-sensing element responds to impact by energizing the light-emitting device. An optical fiber means is arranged to conduct the light emitted by the light-emitting device to an outside surface of the shoe) being coupled within the outsole, the plurality of lights being in operational communication with the microprocessor. 
The combination of Mott/Schuver discloses a translucent section within the heel portion, the translucent section being an obround shape extending from a lateral side of the outsole to a medial side of the outsole; the translucent section being positioned upwardly spaced from and parallel to a bottom of said outsole.
Mott/Schuver as modified above discloses all the limitations of the claims except for a transceiver coupled within the outsole, the transceiver being in operational communication with the microprocessor and being configured to be in operational communication with an app on a smartphone. Campbell discloses an article of footwear that includes a controller to receive communications from the wireless device, and/or to send information to the app on the wireless device. The controller may include elements to carry out its function. For example, the controller may include a receiver/transmitter, transceiver, and/or antenna for communicating with the wireless device. The controller may include " smart" technology such as a microprocessor, etc. to process and execute the instructions, information, and/or signal received from the control unit or wireless unit or the information received from the vibration device. As another example, the controller may be connected respectively by one or more wires (and/or other transmitters or carriers) to the one or more devices of an article of footwear to transmit instructions/information to the device and/or to receive information from them. Therefore, it would have been obvious to one of ordinary skill in the art to provide a transceiver to the shoe apparatus of Mott/Schuver as taught by Campbell to receive communications from the wireless device, and/or to send information to the app on the wireless device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied and as combined in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
07/21/2022